                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION

SHAWN ROTH MCKNIGHT,                        )
                                            )
      Plaintiff,                            )
                                            )
VS.                                         )          No. 17-2879-JDT-cgc
                                            )
FEDERAL BUREAU OF PRISONS,                  )
ET AL.,                                     )
                                            )
      Defendants.                           )


           ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER
                 IN FORMA PAUPERIS AFFIDAVIT OR PAY
               THE REMAINING PORTION OF THE FILING FEE


       On July 18, 2018, Plaintiff Shawn Roth McKnight, who was, at the time,

incarcerated at the Federal Correctional Institution in Memphis, Tennessee, filed a pro se

civil complaint and a motion for leave to proceed in forma pauperis. (ECF Nos. 1 & 2.)

The Court issued an order on December 7, 2017, granting leave to proceed in forma

pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform Act

(PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) On August 7, 2018, McKnight notified

the Clerk he had been released. (ECF No. 6.)

      Under the PLRA, a prisoner bringing a civil action must pay the full filing fee of

$350 required by 28 U.S.C. § 1914(a). The statute merely provides the prisoner the

opportunity to make a “downpayment” of a partial filing fee and pay the remainder in
monthly installments. 28 U.S.C. § 1915(b). However, in this case, only $46.10 of the

filing fee was paid prior to McKnight’s release. Under these circumstances, the Sixth

Circuit has held “the obligation to pay the remainder of the fees is to be determined solely

on the question of whether the released individual qualifies for pauper status.” McGore v.

Wrigglesworth, 114 F.3d 601, 613 (6th Cir. 1997), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

       McKnight must either renew his pauper status or pay the remainder of the filing fee.

Therefore, he is ORDERED to submit, on or before April 19, 2019, either a properly

completed and signed non-prisoner in forma pauperis affidavit or the remaining $353.90

of the $400 civil filing fee.1 The Clerk shall mail McKnight a copy of the non-prisoner in

forma pauperis affidavit form along with this order.

       Failure to comply with this order in a timely manner will result in the dismissal of

this action without further notice, pursuant to Federal Rule of Civil Procedure 41(b), for

failure to prosecute.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). Under § 1914(b) and the Schedule of
Fees set out following the statute, an administrative fee of $50 for filing any civil case also is
required. Because that additional $50 fee does not apply if leave to proceed in forma pauperis is
granted, only the $350 fee was assessed in the December 7, 2017, order. However, if Plaintiff
does not renew his pauper status he will be responsible for the entire $400 fee.

                                                2
